CORRECTED DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action supplements the previous Notice of Allowability mailed out on 12/31/20 to consider the IDS filed on 03/09/21.
Claims 1-20 are under examination.

Information Disclosure Statements
4.	   The information disclosure statement (IDS) submitted on 03/09/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Remarks 
5.	Claims 1-20 are allowed in view of the newly filed IDS filed on 03/09/21. 


Allowable Subject Matter
6.	Claims 1-20 remained allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469